         Case 4:20-cv-00597-BLW Document 3 Filed 01/19/21 Page 1 of 21




                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO


 KIM HYDE-RHODES,
                                                 Case No. 4:20-cv-00597-BLW
                      Plaintiff,

 vs.                                             INITIAL REVIEW ORDER
                                                 BY SCREENING JUDGE
 JEFFERSON COUNTY,

                      Defendant.




       Plaintiff Kim Hyde-Rhodes did not submit the filing fee with her civil rights

action. It is presumed that she is attempting to proceed in forma pauperis. Therefore, her

case is subject to the screening provisions of 28 U.S.C. § 1915. For the reasons that

follow, the Court has determined that Petitioner must take financial responsibility for her

case and amend her pleadings if she desires to proceed.

                               FINANCIAL RESPONSIBILITY

       As a prerequisite to maintaining a case in federal court, Petitioner must take

financial responsibility for her case by either paying the filing fee of $402 or submitting

an in forma pauperis application and prison trust account statement within 14 days after

entry of this Order. Failure to do so will result in dismissal of the entire consolidated case




INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
         Case 4:20-cv-00597-BLW Document 3 Filed 01/19/21 Page 2 of 21




without further notice to Plaintiff. The docket reflects that the Clerk of Court has mailed

an in forma pauperis application form to Plaintiff.

                                SCREENING STANDARD

       The Court is required to review complaints filed in forma pauperis to determine

whether summary dismissal is appropriate. The Court must dismiss a complaint or any

portion thereof that states a frivolous or malicious claim, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. 28 U.S.C. §§ 1915(d)(2).

       A complaint fails to state a claim for relief under Rule 8 of the Federal Rules of

Civil Procedure if the factual assertions in the complaint, taken as true, are insufficient

for the reviewing court plausibly “to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. In other words, although Rule 8 “does not require detailed

factual allegations, . . . it demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Id. (internal quotation marks omitted). If the facts pleaded are

“merely consistent with a defendant’s liability,” the complaint has not stated a claim for

relief that is plausible on its face. Id. (internal quotation marks omitted).

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

claim under § 1983, a plaintiff must allege a violation of rights protected by the


INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
          Case 4:20-cv-00597-BLW Document 3 Filed 01/19/21 Page 3 of 21




Constitution or created by federal statute proximately caused by conduct of a person

acting under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991).

For Plaintiff’s purposes, 42 U.S.C. § 1983 is an implementing statute that makes it

possible to bring a cause of action under the amendments to the United States

Constitution.


                                   REVIEW OF COMPLAINT


        Plaintiff sues “Jefferson County” and explains that her “complaint is against the

courts, the employees of the courts, the Sheriff’s Office, and the other individuals who

altered court record[s], made false representations, fabricated record[s], forged

signatures, were in contempt of subpoena, and ultimately did not do their job to

standard.” Dkt. 1, p. 6. Plaintiff has also named two attorneys, Blake G. Hall and Sam L.

Angell, who represented either the state or an adverse party in Plaintiff’s state court

matters.1

        Plaintiff’s claims arise from a Seventh Judicial District Court (Jefferson County)

Idaho Child Protective Act case removing her minor sons K.H. and R.H. from her

custody under allegedly false child abuse accusations against her. See I.C. § 16-1602, et

seq. That case was initiated by the state of Idaho in 2018 and is ongoing. See Dkt 1, p. 8



1
 In the amended complaint, all defendants must be listed in the caption heading. In the present complaint,
only Jefferson County is named in the caption heading. The two attorneys are listed as defendants in the
body of the complaint, but not the caption heading.

INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
          Case 4:20-cv-00597-BLW Document 3 Filed 01/19/21 Page 4 of 21




and Exhibit 1. Also pending in the Seventh Judicial District Court (Jefferson County) is a

guardianship and conservatorship petition regarding K.H. and R.H. filed by Misty and

Michael Welker in 2019.

        Upon a review of the Complaint, the Court concludes that Plaintiff has not met the

screening standard. She has not stated a claim upon which relief can be granted. She will

be given leave to file an amended complaint to add factual information about each of her

claims against each of the defendants or to omit claims if she does not have facts to meet

the elements of those claims. The Court now explains why her Complaint is deficient and

how to amend it.


1.      Jefferson County Judges and Court


                   A. Individual Judges

        If Plaintiff intends to sue a particular judge who presided over a state court case,

she must delineate precisely which acts she considers constitutional violations. A judge is

entitled to absolute judicial immunity for monetary damages for all acts performed in the

exercise of judicial functions. Stump v. Sparkman, 435 U.S. 349, 355-56 (1978). Judicial

officers are also entitled to absolute immunity from claims for injunctive relief “unless a

declaratory decree was violated or declaratory relief [is] unavailable.” 2 42 U.S.C. § 1983.




2
 In other words, if declaratory relief in an action is available, absolute judicial immunity bars all claims
for injunctive relief in that action. Kampfer v. Scullin, 989 F. Supp. 194, 201 (N.D.N.Y. 1997).

INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
          Case 4:20-cv-00597-BLW Document 3 Filed 01/19/21 Page 5 of 21




       Absolute immunity for judicial officers “is justified and defined by the functions it

protects and serves, not by the person to whom it attaches.” Forrester v. White, 484 U.S.

219, 227 (1988). Once it is determined that a judge was acting in his judicial capacity,

absolute immunity applies, “however erroneous the act may have been, and however

injurious in its consequences it may have proved to the plaintiff.” Ashelman v. Pope, 793

F.2d 1072, 1075 (9th Cir. 1986) (internal citations omitted). Indeed, “judicial immunity is

not overcome by allegations of bad faith or malice.” Mireles v. Waco, 502 U.S. 9, 11

(1991).

       To determine whether an act is judicial in nature so that absolute judicial

immunity applies, a court looks to “the nature of the act itself, i.e., whether it is a function

normally performed by a judge, and to the expectations of the parties, i.e., whether they

dealt with the judge in his judicial capacity.” Sparkman, 435 U.S. at 362. For example,

even though Plaintiff perceives that a judge may have harmed her or been biased against

her, the following acts listed in the Complaint appear covered by judicial immunity and

subject to summary dismissal——denying Plaintiff due process of law, allowing

inadmissible evidence to be used against her, not giving her an opportunity for a hearing,

not allowing her to present audio and video evidence from the police and other hearings,

not allowing her to conduct discovery or augment the record, denying her a jury trial,

denying her the right to file an appeal, denying her in forma pauperis status, and denying

her an attorney or a disability rights advocate. See Dkt. 1.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
         Case 4:20-cv-00597-BLW Document 3 Filed 01/19/21 Page 6 of 21




       There are two instances where judicial immunity does not apply. To proceed

against a judge, Plaintiff must state facts showing the acts fit into one of the following

categories.

       First, if Plaintiff complains of acts the judge performed that were not a normal part

of court proceedings, she must file an amended complaint specifying each act and the

reason it should be classified as “nonjudicial in nature.” For example, when a judge left

the bench and used physical force to evict a person from the courtroom, the Ninth Circuit

Court of Appeals held that the judge performed a nonjudicial act. Gregory v. Thompson,

500 F.2d 59, 63 (9th Cir. 1974). On the other hand, when a plaintiff alleged that the judge

ordered officers to forcibly seize and bring plaintiff into the courtroom, judicial immunity

applied, because a “judge’s direction to court officers to bring a person who is in the

courthouse before him is a function normally performed by a judge.” Mireles, 502 U.S. at

12.

       Second, absolute immunity does not apply when a judge acts “in the clear absence

of all jurisdiction.” Stump, 435 U.S. at 356 (internal citations omitted). When immunity is

at issue, the scope of a judge’s jurisdiction “must be construed broadly.” Id. “A judge will

not be deprived of immunity because the action he took was in error, was done

maliciously, or was in excess of his authority.” Id.

       The question of whether a judge acted in excess of his authority in making a

judicial ruling is a distinct issue from the question of whether a judge acted in the clear


INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
         Case 4:20-cv-00597-BLW Document 3 Filed 01/19/21 Page 7 of 21




absence of jurisdiction. Even if a judge exceeds his authority in making a judicial ruling

in a particular case, that judge is immune if the case is properly before him. Mireles, 502

U.S. at 13.

       The difference between acting in the absence of jurisdiction and acting in excess

of authority is made clear in the following example: “if a probate judge, with jurisdiction

over only wills and estates, should try a criminal case, he would be acting in the clear

absence of jurisdiction and would not be immune from liability for his action; on the

other hand, if a judge of a criminal court should convict a defendant of a nonexistent

crime, he would merely be acting in excess of his jurisdiction and would be immune.”

Stump, 435 U.S. at 357.

       In reviewing an allegation that a judge acted in the clear absence of all

jurisdiction, the Court considers whether the judge was acting beyond the scope of the

subject matter jurisdiction of the court in which he presided. See Sparkman, 435 U.S. at

356-57; Ashelman, 793 F.2d at 1076. In Agnew v. Moody, 330 F.2d 868, 869-70 (9th Cir.

1964), the Ninth Circuit held that, even though a judge erred in striking a defendant’s

motion for disqualification rather than adjudicating it, the failure did not deprive the

judge of subject matter jurisdiction or judicial immunity.3




3
 Though Agnew predates Stump and Ashelman, its holding is consistent with the reasoning and holdings
of these later cases governing judicial immunity.

INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
         Case 4:20-cv-00597-BLW Document 3 Filed 01/19/21 Page 8 of 21




        In Idaho, the state district courts have original jurisdiction over all cases and

proceedings in law and in equity. I.C. § 1-705; Idaho Const. art. V, § 20.

       Plaintiff should include plausible allegations that she meets one of the exceptions

to absolute judicial immunity, or omit the judges from her amended complaint.

                B. Court Entity

       If Plaintiff is suing the Seventh Judicial District Court of Jefferson County as an

entity, she cannot proceed on the current pleadings. First, if the county court is construed

as a state entity, the claim is barred by the Eleventh Amendment. See Mt. Healthy City

Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 280 (1977) (recognizing that “whether the

Mt. Healthy Board of Education is to be treated as an arm of the State partaking of the

State’s Eleventh Amendment immunity, or is instead to be treated as a municipal

corporation or other political subdivision to which the Eleventh Amendment does not

extend . . . depends, at least in part, upon the nature of the entity created by state law.”).

       Second, if the county court is construed as a county entity, then Plaintiff must

show that the execution of an official policy or unofficial custom inflicted the injury of

which she complains. Monell v. Dept. of Soc. Serv. of New York, 436 U.S. 658, 694

(1978). That is, “a municipality can be found liable under § 1983 only where the

municipality itself causes the constitutional violation at issue.” City of Canton v. Harris,

489 U.S. 378, 385 (1989). A municipality is not liable for the acts of its employees




INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
          Case 4:20-cv-00597-BLW Document 3 Filed 01/19/21 Page 9 of 21




simply because it is the employer. Monell, 436 U.S. at 691 (no respondeat superior

liability).

        Required elements of a § 1983 policy-based claim against a municipality or entity

are the following: (1) the plaintiff was deprived of a constitutional right; (2) the

municipality or entity had a custom or policy (which can include training policies); (3)

the custom or policy amounted to deliberate indifference to the plaintiff’s constitutional

right; and (4) the custom policy was the moving force behind the constitutional violation.

Mabe v. San Bernardino County, Dep't of Pub. Soc. Servs., 237 F.3d 1101, 1110-11 (9th

Cir. 2001) (citing Van Ort v. Estate of Stanewich, 92 F.3d 831, 835 (9th Cir.1996)

(internal quotation marks omitted)).

        Plaintiff has not included sufficient facts to state a policy-based claim against the

county court. She must allege facts showing that the state actors took the unconstitutional

actions because of a policy or custom, and not based solely on their own judgment and

experience. She may amend or omit these claims, as necessary.

    2. County and City Municipalities

        Plaintiff desires to sue Jefferson County or the city of Rigby—both of which are

municipalities. As to each, she must meet the Monell policy or custom plausible factual

allegation requirements above. If she has insufficient allegations, she should omit these

defendants from her amended complaint.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
        Case 4:20-cv-00597-BLW Document 3 Filed 01/19/21 Page 10 of 21




   3. Attorneys


       Plaintiff appears to be suing Blake G. Hall and Sam L. Angell, who may have

acted as attorneys representing the state or an adverse party in one of her state court

actions. Plaintiff also asserts that the “prosecuting attorney” did not perform his job to

standard and showed fraudulent information” in the Idaho Child Protective Act case

regarding custody of her two minor sons. Dkt. 1, p. 6. The attorneys’ status as private or

government attorneys determines whether they can be sued in a civil right action.

                 A. Private Attorneys

       A private attorney, even one appointed by the court, does not act under the color

of state law for purposes of 42 U.S.C. § 1983 when performing the traditional role of a

private attorney, such as representing a conservatee or minor. See Polk County v. Dodson,

454 U.S. 312, 318 n. 7 (1981); Sutton v. LLewellyn, 288 F. App'x 411, 412 (9th Cir.

2008)(unpub)(same). Therefore, Plaintiff must omit any private attorney defendants from

her amended complaint.

                 B. Prosecutors and Government Attorneys

       Like judges, government attorney immunity is also based on the “function” test.

Federal appellate courts have repeatedly ruled that a prosecutor is entitled to absolute

quasi-judicial immunity from liability for damages when the alleged wrongful acts were

committed by the prosecutor in the performance of an integral part of the judicial process.

See, e.g., Robichaud v. Ronan, 351 F.2d 533, 536 (9th Cir. 1965); Imbler v. Pachtman,

INITIAL REVIEW ORDER BY SCREENING JUDGE - 10
          Case 4:20-cv-00597-BLW Document 3 Filed 01/19/21 Page 11 of 21




424 U.S. 409 (1976). Such tasks include initiating and pursuing a criminal prosecution,

Imbler, 424 U.S. at 410, preparing and filing charging documents, Kalina v. Fletcher, 522

U.S. 118, 131 (1997), and participating in probable cause hearings, Burns v. Reed, 500

U.S. 478 (1991). In Bly-Magee v. California, 236 F.3d 1014 (9th Cir. 2001), the United

States Court of Appeals for the Ninth Circuit extended quasi-judicial immunity to

government attorneys defending state actors in civil suits.

        For screening purposes, Plaintiff’s factual allegations must show that government

attorneys performed investigatory or administrative acts that violated her constitutional

rights, because only those categories of acts are not barred by quasi-judicial immunity.4

She must also include the “what, why, where, when, and how” of each allegedly

unconstitutional act of each government attorney. Claims against private attorneys, even

if they were acting on behalf of the government, should be omitted from the amended

complaint.



4
  A prosecutor or attorney may have only qualified immunity for “performing investigatory or
administrative functions, or [when he or she] is essentially functioning as a police officer or detective.”
Broam v. Bogan, 320 F.3d 1023, 1028 (9th Cir. 2003) (relying on Buckley v. Fitzsimmons). The doctrine
of qualified immunity protects state officials from personal liability for on the job conduct so long as the
conduct is objectively reasonable and does not violate clearly established federal rights. Harlow v.
Fitzgerald, 457 U.S. 800, 818 (1982) (citations omitted). A qualified immunity analysis consists of two
prongs: (1) whether the facts as alleged by plaintiff establish a violation of a constitutional right, and (2)
whether that right was clearly established given the state of the law at the time of the alleged misconduct.
Pearson v. Callahan, 555 U.S. 223, 232 (2009), citing Saucier v. Katz, 533 U.S. 194, 201 (2001).
“Qualified immunity gives government officials breathing room to make reasonable but mistaken
judgments,” and “protects ‘all but the plainly incompetent or those who knowingly violate the law.’”
Ashcroft v. al-Kidd, 563 U.S. 731, 743 (2011) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)).
Qualified immunity is best determined at a later stage of proceedings, rather than at screening.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 11
        Case 4:20-cv-00597-BLW Document 3 Filed 01/19/21 Page 12 of 21




   4. Employees of Courts


       Plaintiff sues court clerks and other employees for altering and fabricating court

records, forging signatures, and not doing their jobs according “to standard.” Dkt. 1, p. 6.

       The “function” approach for determining absolute quasi-judicial immunity also

applies to court employees who are not judges. The functional approach is narrow;

absolute immunity does not always apply to court personnel simply because they are part

of the judiciary. Antoine v. Byers & Anderson, Inc., 508 U.S. 429, 436–37 (1993).

Court employees are entitled to absolute quasi-judicial immunity only for acts that (1) are

discretionary (involving analysis and decisionmaking), (2) are taken at the direction of a

judge, or (3) are required by court rule. See id. (holding that court reporters do not enjoy

absolute immunity because they have no discretion in carrying out statutory duties, where

the plaintiff alleged the entire transcript was not transcribed); see Snyder v. Nolen, 380

F.3d 279, 286–289, 291 (7th Cir. 2004) (per curiam) (finding that the clerk of court who

allegedly refused to file inmate’s pleadings was not acting in “functionally comparable”

way to a judge, but breached the duty to perform the ministerial act of accepting

technically sufficient papers; holding that clerk did not enjoy absolute immunity).

       Plaintiff must provide additional factual allegations to state the “who, what, when,

where, why, and how” of each allegedly wrongful act that each defendant committed. She

cannot proceed on the vague claims in the Complaint that are not directed at individual

defendants.

INITIAL REVIEW ORDER BY SCREENING JUDGE - 12
        Case 4:20-cv-00597-BLW Document 3 Filed 01/19/21 Page 13 of 21




   5. Employees of Sheriff’s Office


       Plaintiff asserts causes of action against unidentified sheriff’s office employees.

Plaintiff’s allegations suggest that she is attempting to state a Fourteenth Amendment

claim for violating her right to familial association. See Zion v. Cnty. of Orange, 874 F.3d

1072, 1076 (9th Cir. 2017) (“Parents have a Fourteenth Amendment liberty interest in the

companionship and society of their children.”). The right to familial association is

violated where “a state official removes children from their parents without their consent,

and without a court order, unless information at the time of the seizure, after reasonable

investigation, establishes reasonable cause to believe that the child is in imminent danger

of serious bodily injury, and the scope, degree, and duration of the intrusion are

reasonably necessary to avert the specific injury at issue.” Keates v. Koile, 883 F.3d

1228, 1237-38 (9th Cir. 2018).

       It is unclear if Plaintiff is alleging that sheriff’s office employees or other

government employees wrongfully took her children. As discussed directly above,

Plaintiff must provide additional factual allegations to state the “who, what, when, where,

why, and how” of each allegedly wrongful act that each defendant committed.

   6. Defendants who Allegedly Committed Criminal Conduct

       Plaintiff asserts: “I would like the crimes and this case addressed as it was and is a

crime.” Dkt. 1, p. 7. She also asserts that Defendants have violated 18 U.S.C. § 1001,

which applies only to federal judicial employees.

INITIAL REVIEW ORDER BY SCREENING JUDGE - 13
         Case 4:20-cv-00597-BLW Document 3 Filed 01/19/21 Page 14 of 21




        Plaintiff has no constitutional right to have another person criminally prosecuted.

See Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973) (“a private citizen lacks a

judicially cognizable interest in the prosecution or nonprosecution of another”); Johnson

v. Craft, 673 F.Supp. 191, 193 (D. Miss. 1987) (“The decision to prosecute a particular

crime is within the authority of the state, and there appears to be no federal constitutional

right to have criminal wrongdoers brought to justice.”). These claims should not be

included in the amended complaint.

    7. Prayer for Damages

    Plaintiff writes “I have asked for $3,000,000,000.00 (three million dollars) [sic].” Dkt.

1, p. 8. But $3,000,000,000.00 is three billion dollars. She can clarify the amount she

seeks in her amended complaint.

    8. Whether Plaintiff’s Claims Can or Should be Heard in Federal Court

        Plaintiff’s claims all seem tied to one or more state court actions related to custody

of her minor sons. This subject matter and the procedural posture of the cases requires the

Court to determine whether the federal court can or should hear the matters at this time,

or at all.

                 A. Challenges to State Court Actions that Have Concluded

        First, federal courts cannot hear anew claims already adjudicated by the state

courts. Whether federal subject matter jurisdiction exists is a question of law. Nike, Inc. v.

Comercial Iberica de Exclusivas Deportivas, S.A., 20 F.3d 987, 990 (9th Cir. 1994). A


INITIAL REVIEW ORDER BY SCREENING JUDGE - 14
        Case 4:20-cv-00597-BLW Document 3 Filed 01/19/21 Page 15 of 21




federal district court has no jurisdiction “over challenges to state-court decisions, in

particular cases arising out of judicial proceedings, even if those challenges allege that

the state court’s action was unconstitutional.” District of Columbia Court of Appeals v.

Feldman, 460 U.S. 462, 486 (1983). “This rule applies even though ... the challenge is

anchored to alleged deprivations of federally protected due process and equal protection

rights.” Id. at 486 (internal citation omitted). See also Rooker v. Fidelity Trust Co., 263

U.S. 413 (1923)(holding that lower United States federal courts may not sit in direct

review of state court decisions). Rather, under 28 U.S.C. § 1257, “the proper court in

which to obtain such review is the United States Supreme Court.” Worldwide Church of

God v. McNair, 805 F.2d 888, 890 (9th Cir. 1986). This rule of law is known as the

“Rooker-Feldman doctrine.”

       The Rooker-Feldman doctrine “bars federal courts from exercising subject matter

jurisdiction over a proceeding in “which a party losing in state court’ seeks ‘what in

substance would be appellate review of the state judgment in a United States district

court, based on the losing party’s claim that the state judgment itself violates the loser’s

federal rights.’” Doe v. Mann, 415 F.3d 1038, 1041 (9th Cir. 2005) (citing Johnson v. De

Grandy, 512, U.S. 997, 1005-06 (1994)). The doctrine bars not only issues heard in the

state court action, but “any issue raised in the suit that is ‘inextricably intertwined’ with

an issue resolved by the state court in its judicial decision.” Mann, 415 F.3d at 1042

(citing Noel v. Hall, 341 F.3d 1148, 1158 (9th Cir. 2003)).


INITIAL REVIEW ORDER BY SCREENING JUDGE - 15
        Case 4:20-cv-00597-BLW Document 3 Filed 01/19/21 Page 16 of 21




       Therefore, if any of Plaintiff’s claims have already been adjudicated in state court,

she should omit them from her federal civil rights complaint.

   9. Federal Causes of Action that Implicate Important State Interests that are
      Presently Being Adjudicated in State Court

       There is a “a strong federal policy against federal-court interference with pending

state judicial proceedings.” Younger v. Harris, 401 U.S. 37, 43 (1971). Although Younger

dealt with a federal injunction against a state criminal proceeding, its comity and

federalism principles are equally applicable to civil proceedings where important state

interests are implicated. Ohio Civil Rights Commission v. Dayton Christian Schools, Inc.,

477 U.S. 619 (1986).

       “Absent extraordinary circumstances, Younger abstention is required if the state

proceedings are (1) ongoing, (2) implicate important state interests, and (3) provide the

plaintiff an adequate opportunity to litigate federal claims.” San Remo Hotel v. San

Francisco, 145 F.3d 1095, 1103 (9th Cir. 1998)(citing Hirsh v. Justices of the Supreme

Court, 67 F.3d 708, 712 (9th Cir.1995)). When these criteria are met, a district court must

dismiss the federal action, having “no discretion to grant injunctive relief.” Colorado

River Water Conservation District v. United States, 424 U.S. 800, 816 n. 22 (1976).

       The United States Supreme Court has declared that “[f]amily relations are a

traditional area of state concern.” Moore v. Sims, 442 U.S. 415, 435 (1979). In Moore, the

Court held that the Younger abstention was appropriate in the context of state child

removal proceedings based on allegations of child abuse. Id. The Court observed that

INITIAL REVIEW ORDER BY SCREENING JUDGE - 16
        Case 4:20-cv-00597-BLW Document 3 Filed 01/19/21 Page 17 of 21




federal abstention is preferred in such cases because of the strong state interest in

domestic relations, the superior competence of state courts in settling family disputes, and

the possibility of incompatible federal and state court decrees in cases of continuing

judicial supervision by the state. Id. at 415. See also Ankenbrandt, 504 U.S. at 703 (“[t]he

whole subject of the domestic relations of husband and wife, parent and child, belongs to

the laws of the States and not to the laws of the United States.”).

       Ninth Circuit precedent is similar. Abstention is appropriate “when the core issue

involves the status of parent and child or husband and wife.” Coats v. Woods, 819 F.2d

236, 237 (9th Cir.) (affirming abstention and dismissal of action challenging ex-spouse’s

interference with child custody), cert. denied, 484 U.S. 802 (1987); see also Peterson v.

Babbitt, 708 F.2d 465 (9th Cir. 1983) (per curiam) (affirming abstention and dismissal of

suit alleging interference with child visitation). Much like Plaintiff’s case, in H.C. v.

Koppel, 203 F.3d 610, 613 (9th Cir. 2000), the appellate court held that the Younger

abstention required the federal court to refrain from interference where a mother filed a

federal complaint against the California trial court, state trial court judge, and minor

child’s guardian ad litem, seeking an injunction ordering the state court and judge to

vacate certain child custody orders.

       If Plaintiff’s claims are still pending before the state courts, then abstention may

be appropriate here. Plaintiff’s amended complaint should address why the Court should

not abstain from hearing her claims based on the considerations above.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 17
        Case 4:20-cv-00597-BLW Document 3 Filed 01/19/21 Page 18 of 21




                          INSTRUCTIONS FOR AMENDMENT

       If Plaintiff chooses to amend the Complaint, she must allege a sufficient causal

connection between each defendant’s actions and the claimed deprivation of her

constitutional rights. Taylor v. List, 880 F.2d 1040, 1045 (1989); Johnson v. Duffy, 588

F.2d 740, 743 (9th Cir. 1978). “Vague and conclusory allegations of official participation

in civil rights violations are not sufficient to withstand a motion to dismiss” or to survive

screening under 28 U.S.C. §§ 1915 and 1915A. Ivey v. Bd. of Regents of Univ. of Alaska,

673 F.2d 266, 268 (9th Cir. 1982); see also Iqbal, 556 U.S. at 678 (a complaint is

insufficient if it “tenders naked assertions devoid of further factual enhancement”

(punctuation altered)).

       An amended complaint must contain all of Plaintiff’s allegations in a single

pleading and cannot rely upon or incorporate by reference prior pleadings. Dist. Idaho

Loc. Civ. R. 15.1. An amended pleading completely replaces the original pleading.

       Plaintiff will be required to use the following format for her amended complaint.

For each claim against each defendant, Plaintiff must state the following (organized by

each defendant): (1) the name of the person or entity Plaintiff claims to have caused the

alleged deprivation of her constitutional rights; (2) the facts showing that the defendant is

a state actor (such as state employment or a state contract) or a private entity/private

individual acting under color of state law; (3) the dates on which the conduct of the

defendant allegedly took place; (4) the specific conduct or action Plaintiff alleges is


INITIAL REVIEW ORDER BY SCREENING JUDGE - 18
        Case 4:20-cv-00597-BLW Document 3 Filed 01/19/21 Page 19 of 21




unconstitutional; (5) the particular provision of the constitution Plaintiff alleges has been

violated; (6) facts alleging that the elements of the violation are met; (7) the injury or

damages Plaintiff personally suffered; and (8) the particular type of relief she is seeking

from each defendant. In addition, Plaintiff shall include plausible facts that meet the

Monell requirements if Plaintiff desires to sue a county or city entity, as explained above.

       This format must be followed for the first defendant and the first claim for relief

against that defendant, and then Plaintiff must follow the same format for each different

claim for relief against the first defendant. Then Plaintiff must follow the same format for

each claim for relief she intends to assert against each additional defendant. An example

format might be:

              Defendant 1: Clerk of Court John Doe

                      A.       Access to Courts Violation against John Doe (stating the

              “what, when, where, why, and how” of the allegedly wrongful act)

                      B.       Equal Protection Violation against John Doe (stating the

              “what, when, where, why, and how” of the allegedly wrongful act)

              Defendant 2: Deputy Sheriff Jane Roe

                      A.       Interference with Familial Relationships against Jane Roe

              (stating the “what, when, where, why, and how” of the allegedly wrongful act)

                      B.       False Arrest against Jane Doe (stating the “what, when, where,

              why, and how” of the allegedly wrongful act)

(These are merely examples of the format to follow; this is not to suggest that these are

viable claims.)



INITIAL REVIEW ORDER BY SCREENING JUDGE - 19
          Case 4:20-cv-00597-BLW Document 3 Filed 01/19/21 Page 20 of 21




         At this point, Plaintiff may not know the identity of the persons who allegedly

wronged her. Although identifying defendants as “John Doe” is not prohibited, the

practice is not favored in federal court. Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir.

1980). Here, Plaintiff may designate defendants as “John or Jane Doe” if “(1) the

amended complaint identifies each by a job description or title; (2) the amended

complaint states the “what, when, where, why, and how” of the allegedly wrongful act of

each Doe Defendant; and (3) Plaintiff makes reasonable efforts to learn the names of the

unknown defendants before filing the amended complaint. See, e.g., O’Neal v. Unknown

Superamerica Employees, No. 06–C–40–C, 2006 WL 5925948 (W.D. Wis. Mar. 14,

2006).

         If Plaintiff files an amended complaint, she must also file a “Motion to Review the

Amended Complaint.” If Plaintiff’s amendment does not comply with Rule 8 or this

Order, this case may be dismissed without further notice. See Knapp v. Hogan, 738 F.3d

1106, 1110 (9th Cir. 2013). If Plaintiff fails to file anything further, her Complaint will be

dismissed with prejudice (meaning it cannot be brought again), pursuant to Federal Rule

of Civil Procedure 41(b).

                                            ORDER

         IT IS ORDERED:

         1. If she desires to proceed, Plaintiff must take financial responsibility for

            her case, as explained above, within 14 days after entry of this Order.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 20
Case 4:20-cv-00597-BLW Document 3 Filed 01/19/21 Page 21 of 21
